EXHIBIT 32.2 SECTION 1350 CERTIFICATION I, Frederick R. Klug, Senior Vice-President, Chief Financial Officer and Treasurer of Tri City Bankshares Corporation (the “Corporation”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2003, 18 U.S.C. Section 1350, that to my knowledge: the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2011 fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Dated: March 16, 2012 /s/ Frederick R. Klug Frederick R. Klug Senior Vice President/CFO This certification accompanies this Annual Report on Form 10-K pursuant to Section 906 of the Sarbanes-Oxley Act of 2003 and shall not be deemed filed by Tri City Bankshares Corporation for purposes of the Securities Exchange Act of 1934.
